DETAILED ACTION
 	Claims 1-20 are pending. This is in response to Applicant’s arguments and amendments filed on May 11, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The application claims the benefit of PL422487 filed on 08/08/2017, PL422486 filed on 08/08/2017 and PL425581 filed on 05/17/2018.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	After further search and consideration, Examiner concedes there is no art singly or in combination teaches a ring oscillator Physical unclonable function (RO PUF) with the phase detector feedback in a configuration recited in claim 1. Therefore, the claim and its dependent claims are allowed.
 	There are several applications or NPLs that discuss Physical unclonable functions (PUF) such as memory-based PUF (SRAM PUF) and delay-based PUFs include ring oscillator PUFs, arbiter PUFs, and pseudo-linear feedback shift register PUFs (see NPL of March 2020 by Ogasahara et al.) where Ogasahara discloses using a combination of ring oscillator and pseudo-linear feedback PUF (e.g. PL-PUF) (see section 3.1.2). But Ogasahara does not disclose the same configuration PUF as recited in claim 1.
	NPL September 2017 (Phase calibrated ring oscillator PUF design by Yan et al.) also discusses using RO PUF where an array of ring oscillators arranged in parallel and an improvement to key generator PUF at the time (see section III). But Yan also does not disclose all features recited in claim 1 in singly or in combination with any other art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M TRAN/Primary Examiner, Art Unit 2432